                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CICELY WHITE                                                                        PLAINTIFF

V.                                    4:18CV000300 JM

UNITED HEALTHCARE SERVICES, INC.                                                    DEFENDANT


                                           JUDGMENT

       On June 25, 2018, the Court granted the parties’ joint motion to stay this case pending

arbitration pursuant to their arbitration agreement. The parties agreed on the appointment of

Carolyn Witherspoon as arbitrator, and on June 25, 2019, she granted Defendant’s motion for

summary judgment. The decision of the Arbitrator (AAA No. 01-18-0002-9618) is adopted by

the Court as its own.

       Defendant’s motion to lift the stay, confirm the arbitration award, and dismiss the case

with prejudice (ECF. No. 19) is GRANTED. Pursuant to the summary judgment granted by the

Arbitrator (ECF No. 20-3), Plaintiff’s claims of race discrimination, age discrimination, disability

discrimination, and retaliation are dismissed with prejudice. The fees of the American

Arbitration Association totaling $2,950.00 and the fees of the Arbitrator totaling $5,953.50 shall

be borne as incurred.

       The Clerk is directed to close the case.

       IT IS SO ORDERED this 3rd day of September, 2019.



                                                     _________________________________
                                                     UNITED STATES DISTRICT JUDGE
